648 So.2d 783 (1994)
Terry Michael HUFFINE, Appellant,
v.
STATE of Florida, Appellee.
No. 93-01387.
District Court of Appeal of Florida, Second District.
December 21, 1994.
Thomas D. Wilson, Lakeland, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Michael J. Neimand, Miami, Asst. Atty. Gen., and Parker D. Thomas and Carol A. Licko, Sp. Asst. Attys. Gen., Miami, for appellee.
RYDER, Acting Chief Judge.
Terry Michael Huffine challenges the trial court's order upholding the constitutionality of section 784.048, Florida Statutes (Supp. 1992), the stalking statute. Huffine was convicted by a jury and adjudicated guilty of stalking, a first degree misdemeanor.
In similar challenges, the statute has been found to be facially constitutional by all of the district courts of appeal. See Steffa v. State, 645 So.2d 552 (Fla. 2d DCA 1994); State v. Tremmel, 644 So.2d 102 (Fla. 2d DCA 1994); State v. Kahles, 644 So.2d 512 (Fla. 4th DCA 1994); Varney v. State, 638 So.2d 1063 (Fla. 1st DCA 1994); Pallas v. State, 636 So.2d 1358 (Fla. 3d DCA 1994); Bouters v. State, 634 So.2d 246 (Fla. 5th DCA 1994), review granted, 640 So.2d 1106 (Fla. 1994).
We affirm, but certify, as being of great public importance, the following question:
IS SECTION 784.048, FLORIDA STATUTES (SUPP. 1992), FACIALLY UNCONSTITUTIONAL AS VAGUE AND OVERBROAD?
CAMPBELL and PARKER, JJ., concur.